Birdsong, Judge.
Appellant was tried by jury on June 26,1978 for armed robbery, convicted and sentenced to serve 20 years. He filed a motion for new trial pro se on July 6,1978, and through appointed counsel on July 27, 1978. The record reflects that the motions for new trial were heard on September 29, 1978, and orally denied on that date. The trial court confirmed the oral denial in writing on September 18, 1980, after inquiry as to disposition from the Department of Offender Rehabilitation. The appellant Hose filed a notice of appeal to this court on April 7,1981. The record also reflects that appellant Hose has filed a writ of habeas corpus; however, there is no indication that an out-of-time appeal has been sought or granted.
The face of the record shows that appellant Hose was on notice as early as September 29,1978 and not later than September 18,1980 that his motion for new trial had been denied. Yet no notice of appeal was filed in this case until April 7,1981, a period well in excess of six months, assuming the latest date.
The proper and timely filing of a notice of appeal is an absolute requirement to confer jurisdiction upon the appellate courts. This court is without jurisdiction to review the judgment entered below because of appellant’s failure to perfect his appeal pursuant to the Appellate Practice Act. Freeman v. State, 154 Ga. App. 344 (268 SE2d 727); Smith v. State, 140 Ga. App. 492 (231 SE2d 493).

Appeal dismissed.


Shulman, P. J., and Sognier, J., concur.